Title: From Alexander Hamilton to James McHenry, 26 March 1800
From: Hamilton, Alexander
To: McHenry, James



Private
New York March 26: 1800
Dr. Sir
After reading the enclosed confidential letter you will please return it. I remember what the General states. The idea was that the relative position between first and second Major in the interior of the Regiment should be fixed & selection was made with this view. Similar inconvenience will attend the 15th. Regiment. Major Walker was intended to be first. By the same construction he will be second.
Perhaps it would have been better—If the definition of first and second Major had been deemed equivalent to a difference of grade & the general rules applied among first Majors exclusively of all second Majors &c.
Is there any remedy. Yrs

AH
The Secry of War


